FOSTER, J.
Liability of the defendant in this case is ad' mitted by the defendant.
The plaintiff is a widow and lives with her three children. Her occupation is that of housework for herself and children. She testified through an interpreter.
On April 16, 1939, she fell down a flight of stairs. She suffered shock and contusions of the right shoulder, right eh bow and right side of her chest. Later a traumatic pleurisy developed. She was confined to her bed about four weeks. The pleurisy disappeared in about six weeks. She suffered much pain and discomfort. She suffered a total disability for four or five months. Her doctor’s bill was $84.
Judgment is rendered that the plaintiff recover from the defendant damages of $834.